In an action, inter alia, for a judgment declaring that certain agreements are invalid, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), dated March 23, 2004, as denied that branch of their motion which was to disqualify Rosenberg Calica & Birney, LHP, as counsel for the plaintiffs, and the plaintiffs cross-appeal from so much of the same order as granted that branch of the defendants’ motion which was to disqualify Kenneth J. Weinstein as co-counsel for the plaintiffs.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in disqualifying the plaintiffs’ co-counsel Kenneth J. Weinstein due to his representation of the defendant Gerald M. Cotter 14 years earlier (see Nationwide Assoc. v Targee St. Internal Medicine Group, 303 AD2d 728 [2003]). However, the plaintiffs sufficiently rebutted the presumption of shared confidences and disqualification with respect to the law firm Rosenberg Calica & Birney, LLP (see Kassis v Teacher’s Ins. & Annuity Assn., 93 *417NY2d 611, 617 [1999]; Solow v Grace & Co., 83 NY2d 303 [1994]).
The parties’ remaining contentions are without merit. Ritter, J.P., S. Miller, Mastro and Fisher, JJ., concur.